Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about September 30, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree, resisting arrest, criminal possession of a weapon in the fourth degree, unlawful possession of a weapon by a person under 16, and criminal possession of marijuana in the fifth degree, and placed him in the custody of the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s credibility determinations, including its evaluation of conflicting testimony (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Andrias, J.E, Marlow, Sweeny, McGuire and Malone, JJ.